DETAILED ACTION
Status of Claims: Claims 1-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,727,946. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-22 of Patent No. 10,727,946 contain(s) every element of claims 1-23 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art ..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-11, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi (US 20160135175 A1) in view of Uyehara et al. (US 20150365501 A1).
Regarding claim 1, Tarlazzi discloses a cellular communication system comprising: a small cell signal source comprising: an upper small cell unit comprising a plurality of upper protocol processors configured to process an upper first part of a protocol stack of a small cell, a lower small cell unit comprising a plurality of lower protocol processors configured to process a remaining second part of the protocol stack of the small cell (fig. 3; management subsystem comprises a plurality of baseband units comprising MAC modules and PHY modules for performing respective layer functions. The baseband units can perform at respective layers via the control of the controller), a first matching switch configured to switch on or off an output path of each of the lower protocol processors (paragraph [0013] and fig. 3; transport module provides common interface for transmission/reception of signals between the PHY modules in the baseband units and remote antenna units) (fig. 3; the transport module provides the mixing functions and combining functions for processing data from the PHY modules and MAC modules in the baseband units), and a common controller configured to control activation of the plurality of upper (paragraph [0069] and fig. 1, 3; controller 102 to control the operation and to manage baseband units that perform processing of PHY modules and MAC modules according to capacity requirements. The capacity and processing resources are shared and distributed according to policies of the network). The controller also controls the transport module in the management subsystem) (paragraph [0005]; the management subsystem provides respective capacity on respective subset of baseband units); a headend unit configured to interface with a small cell signal source and process bidirectional distribution of an analog RF signal; and a plurality of remote units configured to wirelessly transmit analog RF signals, which have been distributed from the headend unit, through an antenna and configured to transmit uplink RF signals from wireless terminals to the headend unit (paragraphs [0023] [0013] and fig. 1; headend equipment interfaces with transport module/management subsystem process bidirectional distributing of RF signals to/from RF devices or remote antenna units to/from terminal devices). However, Tarlazzi further discloses transport module can provide a common interface between baseband units and other RF front-end devices without explicitly suggest wireless converters within the management subsystem configured to convert a digital signal received from the respective lower protocol processors into a radio frequency (RE) signal. Uyehara et al. from the same or similar field of endeavor suggest wireless converters configured to convert a digital signal received from the respective lower protocol processors into a (fig. 4b; RF conversion modules convert data units received from respective physical layer processors into RF signals for transmission). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate wireless converters as suggested by Uyehara et al. convert data units to RF signal for transmission to terminal devices. The motivation would have been to enable transporting RF signals from different PHY modules.
Regarding claim 2, Tarlazzi further suggests wherein the plurality upper protocol processors process a media access control (MAC) layer or higher in the protocol stack of the small cell and the plurality of lower protocol processors process a physical (PHY) layer of the protocol stack of the small cell (fig. 3; management subsystem comprises a plurality of baseband units comprising MAC modules and PHY modules for performing respective layer functions. The baseband units can perform at respective layers via the control of the controller).  
Regarding claim 3, Tarlazzi further suggests wherein the plurality of upper protocol processors of the upper small cell unit are implemented as software tasks whose executions are controlled by the common controller (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller).  
Regarding claim 4, Tarlazzi further suggests wherein the plurality of lower protocol processors of the lower small cell unit are implemented as software tasks whose executions are controlled by the common controller (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller).  
Regarding claim 6, Tarlazzi further suggests wherein the common controller additionally activates the plurality of upper protocol processors when an increase in the isnumber of users is required (paragraph [0028]; the number of baseband units (with MAC modules) is increased or decreased based on the number of terminal devices serviced) (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller). 
Regarding claim 7, Tarlazzi further suggests wherein the common controller additionally activates the plurality of lower protocol processors when an increase in bandwidth is required, and accordingly, the common controller controls the operation of 20the first matching switch (paragraph [0028]; the number of baseband units (with PHY modules) is increased or decreased based on the number of cells used. Modifying the number of baseband units can modify the capacity (network resource/bandwidth) provided by the small cell) (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller).  
Regarding claim 8, Uyehara et al. further suggest wherein the wireless converters disposed between the plurality of lower protocol processors and 48input ports of the first matching switch and are configured to convert an output of the plurality of lower protocol processors into the radio frequency (RF) signal (fig. 4b and 5d; RF conversion modules convert data units received from respective physical layer processors into RF signals for transmission. The RF conversion modules are connected to the input ports of RF duplexer).  
Regarding claim 9, Uyehara et al. further suggest wherein the common 5controller is configured to control the plurality of wireless converters having the same service process for modulating different frequencies (fig. 4b and paragraph [0022]; controlled by processor 412; RF conversion modules are for different RAT). 
Regarding claim 10, Uyehara et al. further suggest wherein the wireless converters are respectively connected to respective output ports of the first 10matching switch and are configured to convert an output of each of the respective lower protocol processors into an RF signal (fig. 5d; RF conversion modules convert data units received from respective physical layer processors (output from the physical layer processors) into RF signals for transmission. The RF conversion modules are connected to the out ports (receiving) of RF duplexer).  
Regarding claim 11, Uyehara et al. further suggest wherein the common controller is configured to control the wireless converters having the same service process isfor mfor modulating different frequencies (fig. 4b and paragraph [0022]; controlled by processor 412; RF conversion modules are for different RAT).  
Regarding claim 21, Tarlazzi further suggest a ssecond matching switch configured to switch on or off connections between each of the plurality of lower protocol processors of the lower small cell unit and each of the plurality of upper protocol processors of the upper small cell unit (paragraphs [0068-0070] and fig. 3; the processor in respective baseband units coordinates operations of the modules (PHY, MAC) of the baseband units and manage communications between the modules. The controller can manage the baseband processing resources among the baseband units), wherein the common controller is configured to control the operation of the second matching switch in addition to the operation of the first matching switch (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller).  
Regarding claim 22, Tarlazzi further suggests wherein, when an increase in the number of users is required, the common controller additionally activates the upper protocol processor and controls the operation of the second matching switch (paragraph [0028]; the number of baseband units (with MAC modules) is increased or decreased based on the determination of number of cells used and the number of terminal devices serviced) (paragraphs [0026] [0068-0069]; MAC modules and PHY modules of the baseband units and their functions/processing tasks are managed by the controller).  15 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi (US 20160135175 A1) in view of Uyehara et al. (US 20150365501 A1).
10	Regarding claim 5, Tarlazzi discloses the common controller and the upper small cell unit without explicitly suggest that the common controller is implemented by a part included in the upper small cell unit. However, it would have been obvious to one person having ordinary skill in the art before the effective filing date of the invention to implement two separate entities into a single entity/apparatus; since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). It has also been held that forming in one Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarlazzi (US 20160135175 A1) in view of Uyehara et al. (US 20150365501 A1), and further in view of Sugawara et al. (US 20050185576 A1).
Regarding claim 23, Tarlazzi discloses a cellular communication system comprising: a small cell signal source comprising: an upper small cell unit comprising a plurality of upper protocol processors configured to process an upper first part of a protocol stack of a small cell, a lower small cell unit comprising a plurality of lower protocol processors 20configured to process a remaining second part of the protocol stack of the small cell (fig. 3; management subsystem comprises a plurality of baseband units comprising MAC modules and PHY modules for performing respective layer functions. The baseband units can perform at respective layers via the control of the controller), a second matching switch configured to switch on or off connections between each of the plurality of lower protocol processors of the lower small cell unit and each of the plurality of upper protocol processors of the upper small cell unit (paragraphs [0068-0070] and fig. 3; the processor in respective baseband units coordinates operations of the modules (PHY, MAC) of the baseband units and manage communications between the modules. The controller can manage the baseband processing resources among the baseband units), and 52a common controller configured to control activation of the plurality of upper protocol processors of the upper small cell unit and the plurality of lower protocol processors of the lower small cell unit according to a required service capacity and configured to control an operation (paragraph [0069] and fig. 1, 3; controller 102 to control the operation and to manage baseband units that perform processing of PHY modules and MAC modules according to capacity requirements. The capacity and processing resources are shared and distributed according to policies of the network). The controller also controls the transport module in the management subsystem) (paragraph [0005]; the management subsystem provides respective capacity on respective subset of baseband units); 5a headend unit configured to interface with a small cell signal source and process bidirectional distribution of an analog RF signal; and a plurality of remote units configured to wirelessly transmit analog RF signals, which have been distributed from the headend unit, through an antenna and configured to transmit uplink RF signals from wireless terminals to the headend unit (paragraphs [0023] [0013] and fig. 1; headend equipment interfaces with transport module/management subsystem process bidirectional distributing of RF signals to/from RF devices or remote antenna units to/from terminal devices). However, Tarlazzi and Uyehara et al. may not explicitly suggest the second matching switch disposed between the plurality of upper protocol processors and the plurality of lower protocol processors. Sugawara et al. from the same or similar field of endeavor suggest the second matching switch disposed between the plurality of upper protocol processors and the plurality of lower protocol processors and configured to switch on or off connections between each of the plurality of lower protocol processors and each of the plurality of upper protocol processors (fig. 10 and 12; switch control connected between the lower layer parts and the upper layer parts to switch communication lines when required). Therefore, it would have .
Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476